Appeal Dismissed and Memorandum Opinion filed October 15, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00686-CV

                          MARGNUS IBE, Appellant
                                         V.

               PENNYMAC LOAN SERVICES, LLC, Appellee

               On Appeal from the County Court at Law No. 1
                         Fort Bend County, Texas
                  Trial Court Cause No. 15-CCV-055220

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed July 24, 2015. The notice of
appeal was filed July 24, 2015. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs); Tex. Gov’t Code Ann. § 51.207.

      On August 26, 2015, this court ordered appellant to pay the appellate filing
fee on or before September 7, 2015, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




                                         2